MEMORANDUM **
Antonio Hernandez Garcia, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ denial of his third motion to reopen the underlying denial of his application for cancellation of removal.
Petitioner fails to raise any contentions regarding whether his third motion to reopen exceeded the numerical limitations set forth in 8 C.F.R. § 1003.2(c)(2). Accordingly, petitioner has waived any challenge to the BIA’s sole ground for denying his third motion to reopen. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding that issues not specifically raised and argued in a party’s opening brief are waived).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.